Title: To Alexander Hamilton from James McHenry, 30 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department November 30. 1799
          
          I enclose you a letter of appointment for Doctr. John Orton Junr. as Surgeons Mate in the thirteenth regiment vice Spaulding which you will be pleased to have forwarded.
          I am Sir with great Respect Your obed Servant
          
            James McHenry
          
          Major Genl. Hamilton
        